UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-1899 Dreyfus Research Growth Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28 Date of reporting period: 11/30/13 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Research Growth Fund Inc. November 30, 2013 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components1.2% Delphi Automotive 304,960 Capital Goods8.3% Cummins 198,930 26,330,375 Danaher 314,290 23,508,892 Eaton 251,490 18,273,263 Fluor 268,560 20,896,654 Precision Castparts 123,390 31,890,146 Consumer Durables & Apparel5.0% Michael Kors Holdings 215,350 a 17,561,792 NIKE, Cl. B 264,320 20,918,285 PVH 116,330 15,578,914 Under Armour, Cl. A 235,840 a,b 19,032,288 Consumer Services2.9% Las Vegas Sands 266,260 19,085,517 Starbucks 291,220 23,722,781 Diversified Financials5.7% American Express 251,990 21,620,742 Ameriprise Financial 156,820 16,975,765 Discover Financial Services 209,050 11,142,365 IntercontinentalExchange Group 83,250 17,756,392 T. Rowe Price Group 184,280 14,827,169 Energy4.7% EOG Resources 129,290 21,332,850 National Oilwell Varco 167,330 13,637,395 Schlumberger 378,860 33,498,801 Food & Staples Retailing4.1% Costco Wholesale 181,660 22,785,614 CVS Caremark 231,750 15,517,980 Whole Foods Market 372,910 21,106,706 Food, Beverage & Tobacco7.7% Coca-Cola Enterprises 450,220 18,882,227 Mondelez International, Cl. A 489,160 16,401,535 PepsiCo 456,430 38,550,078 Philip Morris International 438,770 37,532,386 Health Care Equipment & Services1.6% McKesson 137,170 Materials3.8% Eastman Chemical 207,760 16,003,753 Martin Marietta Materials 119,530 11,541,817 Praxair 214,470 27,078,982 Media4.7% Comcast, Cl. A 622,320 31,035,098 Twenty-First Century Fox, Cl. A 544,080 18,221,239 Viacom, Cl. B 230,780 18,501,633 Pharmaceuticals, Biotech & Life Sciences13.0% Alexion Pharmaceuticals 145,660 a 18,134,670 Amgen 166,420 18,985,194 Biogen Idec 83,110 a 24,182,517 Bristol-Myers Squibb 441,780 22,698,656 Celgene 144,020 a 23,298,115 Gilead Sciences 469,910 a 35,153,967 Illumina 189,550 a 18,575,900 Perrigo 61,000 b 9,509,290 Regeneron Pharmaceuticals 36,140 a 10,620,100 Vertex Pharmaceuticals 98,910 a 6,866,332 Retailing7.4% Amazon.com 99,760 a 39,267,531 Dollar General 151,230 a 8,611,036 Home Depot 341,010 27,509,277 priceline.com 17,950 a 21,402,324 Urban Outfitters 267,370 a 10,432,777 Semiconductors & Semiconductor Equipment3.6% Analog Devices 204,740 9,872,563 Texas Instruments 617,640 26,558,520 Xilinx 356,850 15,854,846 Software & Services22.1% Accenture, Cl. A 344,430 26,682,992 Adobe Systems 402,490 a 22,853,382 Cognizant Technology Solutions, Cl. A 222,860 a 20,924,325 Facebook, Cl. A 534,120 a 25,108,981 Google, Cl. A 57,210 a 60,619,144 Intuit 290,430 21,558,619 LinkedIn, Cl. A 69,220 a 15,507,357 MasterCard, Cl. A 49,210 37,439,460 Microsoft 1,459,940 55,667,512 salesforce.com 401,610 a 20,919,865 ServiceNow 133,730 a 7,102,400 Twitter 166,926 b 6,939,114 Technology Hardware & Equipment2.2% EMC 677,820 16,166,007 Juniper Networks 815,330 a 16,526,739 Transportation1.5% FedEx 153,480 Total Common Stocks (cost $1,056,376,156) Other Investment.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,854,863) 6,854,863 c Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $7,674,967) 7,674,967 c Total Investments (cost $1,070,905,986) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At November 30, 2013, the value of the fund's securities on loan was $7,837,268 and the value of the collateral held by the fund was $7,934,056, consisting of cash collateral of $7,674,967 and U.S. Government & Agency securities valued at $259,089. c Investment in affiliated money market mutual fund. At November 30, 2013, net unrealized appreciation on investments was $387,821,005 of which $390,450,063 related to appreciated investment securities and $2,629,058 related to depreciated investment securities. At November 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Software & Services 22.1 Pharmaceuticals, Biotech & Life Sciences 13.0 Capital Goods 8.3 Food, Beverage & Tobacco 7.7 Retailing 7.4 Diversified Financials 5.7 Consumer Durables & Apparel 5.0 Energy 4.7 Media 4.7 Food & Staples Retailing 4.1 Materials 3.8 Semiconductors & Semiconductor Equipment 3.6 Consumer Services 2.9 Technology Hardware & Equipment 2.2 Health Care Equipment & Services 1.6 Transportation 1.5 Automobiles & Components 1.2 Money Market Investments 1.0 † Based on net assets. The following is a summary of the inputs used as of November 30, 2013 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 1,426,635,369 - - Equity Securities - Foreign Common Stocks+ 17,561,792 - - Mutual Funds 14,529,830 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Research Growth Fund, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 23, 2014 By: /s/ James Windels James Windels Treasurer Date: January 23, 2014 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
